Citation Nr: 0203622	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  96-42 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from June 1992 to 
August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision of the San 
Diego, California, Regional Office of the Department of 
Veterans Affairs (VA) which denied service connection for low 
back disability.  A notice of disagreement was received in 
July 1996, a statement of the case was issued in September 
1996, and a substantive appeal was received in October 1996.  
Due to a change of residence by the veteran, his claims file 
was subsequently transferred to the Phoenix, Arizona, 
Regional Office (RO). 


FINDING OF FACT

The veteran's low back disability, currently diagnosed as 
degenerative disc disease of the lumbar spine, is related to 
an injury or injuries suffered during his active military 
service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred 
during the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issue on appeal.  This 
issue has been addressed in the rating decision, statement of 
the case, and supplemental statement of the case.  In these 
documents, the veteran has been furnished notice of the 
applicable laws and regulations regarding service connection 
for low back disability.

With regard to the assistance requirements of the new law, 
the Board observes that the veteran was afforded VA medical 
examinations in November 1995 and April 2001, and the Board 
finds these examinations to be adequate.  No additional 
pertinent evidence has been identified by the veteran.  
Accordingly, the Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the issue 
on appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000 and implementing regulations, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be allowed on a presumptive basis 
for certain disabilities, such as arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102; see 
also 38 U.S.C.A. § 5107(b).

The veteran's service medical records support his contentions 
regarding low back symptomatology during his military 
service.  Specifically, such records show that he was seen 
with complaints of back pain in May 1995.  It was noted that 
he had lifted furniture a day earlier and that he had injured 
his back during training, possibly in January 1995.  An 
examination of his back was productive of slight pain with 
range of motion testing.  The assessment was mechanical low 
back pain.

Post-service medical records include the November 1995 VA 
examination report which shows that the veteran was diagnosed 
as having recurrent low back pain.  Private and VA outpatient 
treatment records show that he was assessed as having a low 
back disability on various subsequent occasions.  A review of 
outpatient records dated in 2000 reveals that the veteran 
gave a history of low back pain of six years duration 
radiating into his legs and buttocks.  

On VA examination in April, the veteran related his low back 
pain to an injury during training during service.  Clinical 
examination revealed some low back tenderness, limitation of 
motion, and some sensory changes, but medical diagnosis was 
deferred pending specialized testing.  A May 2001 addendum to 
an April 2001 VA examination report shows that 
electrodiagnostic studies were normal, but that magnetic 
resonance imaging testing (MRI) showed degenerative disc 
disease of the lumbar spine and a disc bulge at L2-3 and L5-
S1.  The examiner commented that the back condition was not 
related to military service. 

The Board is aware that the May 2001 addendum includes a 
notation that the veteran's back disability was not related 
to his military service.  However, this medical opinion is 
not supported by any rationale in light of the clear 
continuity of low back symptomatology documented during 
service and after service.  The Board emphasizes that the 
fact that a medical diagnosis was not arrived at during 
service or for several years thereafter is not determinative.  
What is significant is that low back symptomatology was 
clearly manifested during service and such symptomatology 
continued after service until a medical diagnosis based on a 
2001 MRI study was finally arrived at.  In view of the 
various VA and private medical records documenting a 
continuity of low back symptomatology since service, the 
Board does not believe that additional action to obtain a 
rationale from the VA examiner is necessary to make an 
informed decision.  Despite the negative etiology opinion by 
a VA examiner, the Board is compelled to find (based on the 
totality of the other evidence of record) that the veteran 
suffers from current low back disability which is related to 
an injury or injuries suffered during his military service.  
In making this determination, the Board has resolved all 
reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is warranted.  To this extent, the appeal is 
granted, subject to controlling laws and regulations 
governing awards of compensation benefits. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps 
you can take if you disagree with our decision.  We are in 
the process of updating the form to reflect changes in the 
law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meanwhile, please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

